Citation Nr: 1100282	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  09-10 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
bilateral hearing loss.  

2.  Entitlement to an initial rating in excess of 10 percent for 
tinnitus.  

3.  Entitlement to an effective date prior to March 22, 2006 for 
the grant of service connection for bilateral hearing loss.  

4.  Entitlement to an effective date prior to March 22, 2006 for 
the grant of service connection for tinnitus.  



REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from May 1973 to May 1976.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2008 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

The Veteran testified before the undersigned in a November 2010 
hearing.  

The issue of entitlement to an initial rating in excess of 10 
percent for bilateral hearing loss is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
inform the Veteran if any further action is required on his part.  


FINDINGS OF FACT

1.  The current single 10 percent evaluation assigned to the 
tinnitus disability is the maximum evaluation under VA rating 
criteria.  

2.  On August 31, 2000, the Veteran submitted a claim of 
entitlement to service connection for hearing loss.  

3.  In February 2001, the RO denied service connection for 
hearing loss.

4.  The Veteran did not receive notice of the February 2001 
rating decision which denied service connection for hearing loss 
and that decision is not final.  

5.  Service connection for hearing loss was granted in May 2008.  

6.  On August 31, 2000, the Veteran submitted a claim of 
entitlement to service connection for tinnitus.  

7.  In February 2001, the RO denied service connection for 
tinnitus.  

8.  The Veteran did not receive notice of the February 2001 
rating decision which denied service connection for tinnitus and 
that decision is not final.  

9.  Service connection for tinnitus was granted in May 2008.  


CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of separate 10 
percent disability ratings for the Veteran's tinnitus.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 
6260 (2010); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

2.  The criteria for entitlement to an effective date of August 
31, 2000, but no earlier, for the grant of service connection for 
bilateral hearing loss, has been met.  38 U.S.C.A. §§ 5110, 7105 
(West 2002); 38 C.F.R. § 3.400 (2010).

3.  The criteria for entitlement to an effective date of August 
31, 2000, but no earlier, for the grant of service connection for 
bilateral hearing loss, has been met.  38 U.S.C.A. §§ 5110, 7105 
(West 2002); 38 C.F.R. § 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 defines VA's duty to notify and assist the 
Veteran in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the claim 
and to provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the five 
elements of the claim, including notice of what is required to 
establish service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded. 

In Dingess, the Court held that in cases where service connection 
has been granted and an initial disability rating and effective 
date have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been fulfilled.  
Dingess, 19 Vet. App. at 490-91.  Thus, VA did not need to send 
the Veteran new notices in connection with his claims for earlier 
effective dates or for an increased rating for tinnitus.  

As to the duty to assist, the Board finds that all necessary 
development has been accomplished, and therefore appellate review 
may proceed without prejudice to the Veteran.  In this case, 
whether an earlier effective date is warranted is based upon the 
evidence that was already in the claims file at the time the 
Veteran submitted his claims.  VA did not provide the Veteran 
with an examination in connection with these claims for an 
earlier effective date, as they would not warrant an examination.  
See 38 U.S.C.A. § 5103A(d)(2).  Specifically, a claim for an 
earlier effective date does not meet the statutory requirements 
for entitlement to a VA examination or medical opinion.  See 38 
U.S.C.A. § 5103A(d)(2)(A) - (C); see also 38 C.F.R. 
§3.159(c)(4)(A)-(C).  Furthermore, as set out below, the tinnitus 
claim is being denied as a matter of law.  No additional 
development could result in assignment of an increased rating for 
the tinnitus.  Additional assistance from VA is not required.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran are to be avoided).

In summary, the VCAA provisions have been satisfied relative to 
the issues decided herein.  See 38 U.S.C.A. §§ 5102 and 5103; 38 
C.F.R. §§ 3.159(b), 20.1102 (2009).  The Veteran has not claimed 
that VA has failed to comply with the notice and duty-to-assist 
requirements of the VCAA. 


Entitlement to an initial rating in excess of 10 percent for 
tinnitus.

Diagnostic Code 6260 and 38 C.F.R. § 4.25(b) provide for a single 
disability rating for tinnitus whether the tinnitus is unilateral 
or bilateral.  The May 2008 rating decision assigned a 10 percent 
rating for tinnitus, which is the maximum schedular rating 
available for tinnitus under VA's rating criteria.  38 C.F.R. § 
4.87, Diagnostic Code 6260, see also Smith, 451 F.3d at 1349 
(affirming VA's longstanding interpretation of Diagnostic Code 
6260 as authorizing only a single 10 percent rating for tinnitus, 
whether perceived as unilateral or bilateral).  As no higher 
schedular rating is available, an increased rating is not 
warranted.  AB v. Brown, 6 Vet. App. 35, 38 (1993); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994). 

In denying the claim for a higher rating for tinnitus, the Board 
also has considered whether the Veteran is entitled to a greater 
level of compensation on an extra-schedular basis.  

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).  An exceptional case is said to include such factors 
as marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of the 
regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
tinnitus is inadequate.  A comparison between the level of 
severity and symptomatology of the Veteran's tinnitus with the 
established criteria found in the rating schedule for tinnitus 
shows that the rating criteria reasonably describe the Veteran's 
disability level and symptomatology.  

The Board further observes that, even if the available schedular 
evaluation for the disability is inadequate (which it manifestly 
is not), the Veteran does not exhibit other related factors such 
as those provided by the regulation as "governing norms."  The 
record does not show that the Veteran has required any 
hospitalization for his tinnitus.  Additionally, there is not 
shown to be evidence of marked interference with employment due 
to the disability.  The Veteran complained of problems with his 
hearing, but not the tinnitus, interfering with his work.  There 
is nothing in the record which suggests that the tinnitus itself 
markedly impacted his ability to perform his job.  

In short, there is nothing in the record to indicate that the 
Veteran's service-connected tinnitus causes impairment with 
employment over and above that which is contemplated in the 
assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  The 
Board therefore has determined that referral of this case for 
extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) 
is not warranted.


Entitlement to an effective date prior to March 22, 2006 for the 
grant of service connection for bilateral hearing loss and 
tinnitus.

On August 31, 2000, the Veteran submitted a claim of entitlement 
to service connection for hearing loss and tinnitus.  The 
application for compensation included an address for the Veteran 
on [redacted].  The transmittal letter for the claim, which was 
submitted by the Veteran's representative, again included the 
[redacted] address.  Thereafter, VA sent out at least four 
separate mailings addressed to the Veteran at the [redacted] 
address which were returned by the Post Office to VA with the 
annotation that there was no such street number.  In February 
2001, the RO denied the claims.  Notice of the decision was 
mailed out by VA to the Veteran at the address on [redacted].  
There is no indication in the claims file that this mailing was 
returned as undeliverable.  

In March 2006, the Veteran submitted another claim of entitlement 
to service connection for hearing loss and tinnitus and this 
claim was granted in May 2008.  10 percent ratings with effective 
dates in March 2006 were assigned.  The Veteran has disagreed 
with the effective dates assigned.  

The Veteran has testified before the undersigned that he did not 
receive notice of the February 2001 rating decision which 
initially denied his claims of entitlement to service connection 
for hearing loss and tinnitus.  The Veteran and his spouse 
testified that, at the time of the original claim and rating 
action, they lived on [redacted].  A review of the claims file 
demonstrates that the [redacted] address used by VA was correct 
with the exception that [redacted] should have been [redacted].  

The applicable statute and regulations provide that, except as 
otherwise provided, the effective date of an evaluation and award 
of pension, compensation, or dependency and indemnity 
compensation based on an original claim, a claim reopened after 
final disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever is 
the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

In general, rating decisions that are not timely appealed are 
final and binding on a veteran based on the evidence then of 
record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.1103.  To 
prevent finality from attaching to a RO decision, the Veteran 
must have either not received notice of his appellate rights or 
filed a Notice of Disagreement within one year of notice of the 
decision.  See In the Matter of the Fee Agreement of Cox, 10 Vet. 
App. 361, 375 (1997), vacated on other grounds, 149 F.3d 1360 
(Fed.Cir. 1998) (discussing VA's obligation to provide notice to 
the claimant of appellate rights); see also 38 C.F.R. § 20.200.

The Veteran has not argued that he submitted a timely notice of 
disagreement with the February 2001 rating decision.  Therefore, 
in order to prevent finality from attaching to that rating 
decision, it must be shown that the Veteran did not receive 
notice of his appellate rights.  

It is apparent to the Board that the Veteran did not receive 
notice of his appellant rights regarding the February 2001 rating 
decision based on the returned mail in the claims file, the 
August 2000 claim and transmittal letter associated with the 
claims file and the Veteran's testimony.  The Board notes that 
the August 2000 claim form includes the address on [redacted].  
It is not apparent who completed the Veteran's claims form in 
August 2000.  It appears to the Board that the Veteran's 
representative completed the application for compensation and had 
the Veteran sign the document.  This might account for the 
inaccurate address used in the August 2000 claim.  

Significantly, the Board further notes that the August 2000 
communication was not the first time the Veteran was in contact 
with VA.  Prior documents filed by the Veteran with VA  and 
associated with the claims file include the correct [redacted] 
address.  A cursory review by VA personnel of the claims file 
would have revealed several documents which include the Veteran's 
correct address.  It is not apparent why no attempts were made by 
VA to determine the correct address for the Veteran when all the 
mailings from VA were returned as undeliverable.  There is no 
indication that the Veteran's representative was contacted to 
confirm the correct address.  

Based on the above, the Board finds that the Veteran did not 
receive notice of the February 2001 rating decision which denied 
service connection for hearing loss and tinnitus and that that 
decision was not final at the time that the Veteran submitted his 
second claims in March 2006.  

The Board further finds that the evidence of record documents 
that the Veteran's hearing loss and tinnitus were present prior 
to date of receipt of the original claim.  The medical evidence 
which links the disorders to active duty indicate that they were 
present from that time.  The effective date for the grant of 
service connection for tinnitus and hearing loss, therefore is 
the date of receipt of the original claim which is August 31, 
2000.  

The Veteran argued at the time of the hearing conducted by the 
undersigned that the effective date for his hearing loss and 
tinnitus claims should be the date he was discharged from active 
duty as the disabilities had been present since that time.  The 
Board finds no legal merit in the Veteran's claim.  The criteria 
for assignment of effective dates, as set out above, requires 
both a disability and the submission of a claim.  The Veteran has 
not indicated in any way that he had filed a claim of entitlement 
to service connection for either hearing loss or tinnitus prior 
to August 31, 2000 and a review of the claims file fails to 
evidence any such action.  Therefore, as noted above, an 
effective date for the award of service connection for bilateral 
hearing loss and tinnitus is no earlier than August 31, 2000, the 
date of receipt of his original claim.


ORDER

Entitlement to an initial rating in excess of 10 percent for 
tinnitus is denied.  

Entitlement to an effective date of August 31, 2000, but not 
earlier for the grant of service connection for hearing loss is 
granted, subject to the laws and regulations governing monetary 
awards.  

Entitlement to an effective date of August 31, 2000, but not 
earlier for the grant of service connection for tinnitus is 
granted, subject to the laws and regulations governing monetary 
awards.  


REMAND

At the time of the November 2010 hearing, the Veteran testified 
that his hearing loss symptomatology had increased since the time 
of the last VA examination in April 2008.  VA is obliged to 
afford a veteran a contemporaneous examination where there is 
evidence of an increase in the severity of the disability.  
VAOPGCPREC 11-95 (1995).  

Furthermore, a review of the report of the April 2008 VA 
examination reveals that the examiner did not provide any opinion 
regarding the effect the hearing loss had on the Veteran's 
occupation.  In Martinak v. Nicholson, 21 Vet. App. 447 (2007) 
the Court held that, in addition to dictating objective test 
results, a VA audiologist must fully describe the functional 
effects caused by a hearing disability in his or her final 
report.  Martinak, 21 Vet. App. at 455.  The Board notes that, at 
the November 2010 hearing, the Veteran reported that his hearing 
loss caused problems with his occupation as a policeman.  

Following the November 3, 2010 personal hearing, the Veteran 
submitted the report of a private audiological evaluation 
performed at Auburn University on November 15, 2010.  While the 
examiner used the Maryland CNC word recognition test, the graph 
of the recorded hearing loss was not interpreted.  Moreover, the 
examination also did not provide an opinion as to the effect the 
Veteran's hearing loss had on his occupation.  Finally, and 
significantly, there was no Supplemental Statement of the Case 
(SSOC) provided to the Veteran and his representative, as 
required by 38 C.F.R. § 19.31(b)(1), nor was there an 
accompanying waiver of initial RO consideration of this evidence.  
See 38 C.F.R. § 20.1304.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all 
medical care providers who treated the 
Veteran for hearing loss since 2008.  After 
securing any necessary releases, obtain these 
records.  Regardless of the Veteran's 
response, obtain all outstanding VA medical 
records.

2.  Schedule the Veteran for a VA 
audiological examination to determine the 
severity of his service-connected bilateral 
hearing loss.  All indicated studies 
including audiometric testing and Maryland 
CNC testing should be performed.  The 
examiner is specifically requested to 
fully describe the functional effects 
caused by the Veteran's hearing 
disability.  The claims file must be made 
available to the examiner and pertinent 
documents should be reviewed in connection 
with the examination.  The examination report 
should be annotated to indicate that a review 
of the claims file was conducted.

3.  After completing any further development 
deemed necessary, readjudicate the appeal.  
If such action does not resolve the claim to 
the Veteran's satisfaction, a Supplemental 
Statement of the Case should be issued to the 
Veteran and his representative.  An 
appropriate period of time should be allowed 
for response.  Thereafter, the claim should 
be returned to the Board for further 
appellate review, if in order.


The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


